United States Court of Appeals
                       For the First Circuit


No. 12-1049

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                        EVGUENI TETIOUKHINE,

                       Defendant, Appellant.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]



                               Before

                        Lynch, Chief Judge,
                    Souter,* Associate Justice,
                     and Lipez, Circuit Judge.



     J. Martin Richey for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                           July 26, 2013



     *
       Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
            LIPEZ, Circuit Judge.        This appeal links the stories of

defendant Evgueni Tetioukhine, a native of Russia, and Fionghal

Solomon MacEoghan, the man whose name, identifying information, and

life history Tetioukhine assumed for over twenty years.                     Once

Tetioukhine's appropriation of MacEoghan's identity was eventually

discovered by law enforcement officials, he was charged in a nine-

count indictment with, inter alia, wire fraud, providing false

information      to   obtain   federal    financial    aid,    making   false

statements in an application for a U.S. passport, and aggravated

identity theft.

            At   trial,   Tetioukhine     claimed     that    he   lacked    the

requisite intent to be guilty of misappropriating MacEoghan's

identity.     Although the defense itself was not unique, his story

was. Tetioukhine testified to his belief that he had been lawfully

adopted by MacEoghan's biological father, Laurence Albert McCoon.

As a result, Tetioukhine said, he genuinely thought he had taken on

MacEoghan's identity through legitimate means and had the right to

use MacEoghan's identifying information as his own.

            The jury rejected this defense and found Tetioukhine

guilty.     On appeal, he challenges two of the district court's

evidentiary rulings: first, the exclusion of a proposed expert

witness in Soviet adoption practices and cultural differences

between the former Soviet Union and the United States, and second,




                                    -2-
the    admission   of   evidence   pertaining   to   his   1996     larceny

conviction.    Discerning no error, we affirm.

                                    I.

A.    Fionghal Solomon MacEoghan and Evgueni Tetioukhine

            We briefly summarize the following facts, drawn from the

trial testimony and documentary evidence.            In 1969, Fionghal

MacEoghan was born in Dublin, Ireland, to Laurence Albert McCoon,1

a U.S. citizen, and Rosamond Decoursey Ireland. Although MacEoghan

lived in Ireland for most of his life, he claimed U.S. citizenship

through his father.

            McCoon lived with his wife and son for a time, but then

left the family when MacEoghan was about three or four years old.

McCoon later returned to Ireland and reunited with the family when

MacEoghan was about ten or eleven, and all three of them moved to

the United States together.        MacEoghan and his parents lived in

Englewood, California, and also spent time in Minnesota.           At some

point during MacEoghan's childhood, McCoon applied for and obtained

a U.S. Social Security card on his behalf.

            McCoon and Decoursey Ireland eventually separated, and

mother and son returned to Ireland.          McCoon had only limited

contact with them for the remainder of MacEoghan's childhood.          The

last time MacEoghan had seen his father was circa 1983.           MacEoghan


       1
        McCoon changed the spelling of his last name to "MacEoghan"
at some point, and also went by the name "Albert Finley MacEoghan."
We refer to him as McCoon for simplicity's sake.

                                   -3-
had never met Tetioukhine, or visited Rhode Island until he arrived

there to testify at the trial.

                 One night, to amuse himself during a boring evening,

MacEoghan entered his last name into Facebook's search engine,

which returned the profile of a person named Olesya MacEoghan.

This name caught MacEoghan's attention because the spelling of his

surname was unusual, and he wondered if Olesya was a half sister or

distant relative.            MacEoghan contacted her via Facebook, and

discovered that she lived in Rhode Island and was married to a man

who   also        called    himself   Fionghal     Solomon      MacEoghan.           This

revelation initiated a chain of events that eventually uncovered

the following facts.

                 In 1971, Tetioukhine was born in the former Soviet Union,

in an area that is now part of Russia.              Tetioukhine arrived in the

United States in June 1991 on a temporary visa, which permitted him

to    stay       in   the   country   until     October    of     that   same    year.

Tetioukhine, however, did not leave the country on his appointed

date. Instead, on October 31, 1991, the day after his deadline for

departing         the   United   States,      he   obtained       a   Rhode     Island

identification card in the name of Fionghal S. MacEoghan, after

presenting a birth certificate and Social Security card with

MacEoghan's identifying details. Tetioukhine then used the name to

procure      a    replacement    Social    Security       card,    stating      on   the

application that he was born in Ireland, that he was a U.S. citizen


                                          -4-
by birth, and that McCoon was his father.            On an application for a

U.S.   passport    filed    in      1993,    Tetioukhine   once        again   used

MacEoghan's identifying information, and further stated that as a

child, he had once possessed a U.S. passport that he had since

"misplaced."      Tetioukhine also used the identity to obtain a

$260,000 mortgage loan and a Rhode Island driver's license.

          In    January     2009,    Tetioukhine    applied      for    a   federal

student loan of about $15,000, in order to attend a Rhode Island

university. The school asked Tetioukhine to explain why he had not

registered     with   the    Selective        Service,   which     for      certain

individuals was a prerequisite to receiving federal financial aid.

Tetioukhine responded that while he was a U.S. citizen by birth, he

had been born in Ireland and lived in Ireland and the United

Kingdom for most of his life.               He also stated that he had only

arrived in the United States in March 1999.

          In his defense at trial, Tetioukhine explained that not

long after arriving in the United States, he met and befriended

McCoon while they were both staying at a Chabad house (a Jewish

community center) in Rhode Island. After learning of Tetioukhine's

interest in staying in the country, McCoon offered to adopt him.

As part of that process, McCoon brought him a Social Security card

bearing MacEoghan's name.           Although the parties now agree that

McCoon never actually adopted Tetioukhine, the latter trusted that

this purported adoption was legitimate.            He also testified that in


                                       -5-
the Soviet Union, adoptees regularly changed their names, birth

dates, and other identifiers as part of the adoption process.                 He

thus   believed   that   he    had   the    right    to   take   on   MacEoghan's

identifying information as his own.

B.   Tetioukhine's Expert Testimony Proffer

           Before trial, Tetioukhine informed the government that he

intended to call an expert witness, Sergei Khrushchev, in his

defense.   Khrushchev is the son of former Soviet Premier Nikita

Khrushchev.   At the time of trial, the younger Khrushchev was a

senior fellow at the Watson Institute for International Studies at

Brown University in Providence, Rhode Island.

           Tetioukhine        provided     the      government    with    initial

information regarding Khrushchev via a letter dated July 20, 2011.

This missive stated that Khrushchev would testify "about the

cultural and political experience of Soviet citizens in 1991 as

well as the experience of Russian Jews in the Soviet Union as well

as in the United States at the time of Mr. Tetioukhine's arrival."

Khrushchev's attached curriculum vitae addressed his knowledge of

"Russian economic and political reforms" and "US-Soviet relations."

In early August 2011, Tetioukhine supplemented this disclosure with

a brief two-page letter that identified three broad subjects of

Khrushchev's proposed testimony: (1) adoption practices in the

Soviet Union; (2) "the experience of a Russian Jewish immigrant to

Rhode Island in the 1990s"; and (3) "late Soviet era American


                                      -6-
propaganda," which would show that "Russians believed that coming

to the United States was a very simple process and that centralized

government and bureaucracy was extremely limited."

            The government sought to preclude Khrushchev's testimony.

The district court held a hearing on August 4, 2011, where it asked

Tetioukhine to make an oral offer of proof regarding the specific

testimony he intended to elicit from Khrushchev.                Defense counsel

noted that Khrushchev was present at the hearing and offered to

have him testify, but the trial judge reiterated that counsel

should make an oral proffer.

            The proffer that followed focused heavily on Khrushchev's

expertise in "the differences between Soviet and Russian culture

and the culture of the United States," and how these differences

might   "impact[       the]    decision     making"   of      "leaders   and     of

individuals."      Counsel also discussed, inter alia, Khrushchev's

knowledge of propaganda that had circulated in the Soviet Union,

which portrayed the United States "as a society with little or no

bureaucracy"     and   "a     very   free   country   where    foreigners      were

welcome."    Tetioukhine's counsel suggested that this perception

would buttress the legitimacy of Tetioukhine's subjective belief in

his adoption.

            At   the     hearing's      conclusion,    the      court    excluded

Khrushchev's testimony on the basis that it lacked relevance, would




                                        -7-
not be helpful to the jury, and would "confuse and [] obfuscate the

real issues."

C.   The Trial and Tetioukhine's Impeachment

             For its part, the government informed the court and

defense counsel before trial that if Tetioukhine took the stand on

his own behalf, the government would impeach his testimony with his

1996 conviction for larceny in a building. See Mass. Gen. Laws ch.

266, § 20.       The conviction arose from Tetioukhine's theft of

multiple pieces of gold over several months from his then-employer,

a jewelry company. Prior to trial, defendant moved to exclude this

testimony.     The court deferred ruling on this motion until trial.

             At trial, Tetioukhine took the stand in his own defense.

He portrayed himself as a dutiful, gainfully employed person whose

assumption of MacEoghan's identity was consistent with his desire

to follow the law.        When the subject of Tetioukhine's prior

employment at the jewelry company arose, he stated that he had

worked there for four or five months, and that he had left that job

and eventually found another position.       He did not mention the

reason for his departure from the jewelry company.       Tetioukhine

also testified regarding other jobs he had held during his years in

the country.

             After this testimony, the government argued Tetioukhine

had opened the door to admitting his prior conviction by leaving

"the inference that he is a law-abiding citizen with a solid


                                  -8-
employment history" who "follow[ed] the law and pa[id] his taxes."

Although the court did not agree that the door had been opened to

the conviction itself, it permitted a limited line of questioning

regarding the circumstances of Tetioukhine's departure from his

former employer.

            When    the   government    resumed      questioning     and     asked

Tetioukhine about the incident, he testified that he had only

stolen "a tiny piece of gold."               The government challenged this

assertion, and Tetioukhine responded by minimizing the seriousness

of his thefts.      For example, Tetioukhine testified that "[t]his

never went to court. . . . They promised me to basically drop the

case or something like that, and that was the story."                    The court

ruled   that     Tetioukhine    had   now     made   the    conviction      itself

admissible.      The government then asked Tetioukhine whether he had

pleaded guilty to larceny in 1996, and defendant admitted that he

had.

            At the trial's conclusion, Tetioukhine was found guilty

of eight counts of the indictment, one of the aggravated identity

theft counts having been dismissed before trial on the government's

motion.     After the jury rendered its verdict, the court later

dismissed another of the aggravated identity theft counts.                     The

court     then   sentenced     Tetiouhkine      to   48    months   in     prison.

Tetiouhkine filed a timely appeal of the judgment of guilt on the

remaining seven counts.


                                       -9-
                                 II.

            We review the district court's evidentiary rulings for

abuse of discretion. See United States v. Chiaradio, 684 F.3d 265,

277 (1st Cir. 2012); United States v. Landry, 631 F.3d 597, 604

(1st Cir. 2011).    We do not substitute our views for those of the

district court.     Instead, we defer to the trial judge's sound

judgment, vacating only when "a relevant factor deserving of

significant weight is overlooked, or when an improper factor is

accorded significant weight, or when the court considers the

appropriate mix of factors, but commits a palpable error of

judgment in calibrating the decisional scales."      United States v.

Nguyen, 542 F.3d 275, 281 (1st Cir. 2008) (quoting United States v.

Roberts, 978 F.2d 17, 21 (1st Cir. 1992)) (internal quotation marks

omitted).

A.   The Exclusion of Khrushchev's Testimony

            Federal Rule of Evidence 702 provides that "[a] witness

who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion" if

his "scientific, technical, or other specialized knowledge will

help the trier of fact to understand the evidence or to determine

a fact in issue."    Fed. R. Evid. 702(a).   This evidence, even if it

passes the requirements of Rule 702, remains subject to Rule 403's

balancing test.     See United States v. Pires, 642 F.3d 1, 12 (1st

Cir. 2011); see also Fed. R. Evid. 403 (permitting court to exclude


                                 -10-
relevant testimony if probative value is "substantially outweighed"

by   danger    of,    inter     alia,    unfair     prejudice,     confusion,      or

misleading jury).

              The   proponent    of     the   evidence    bears    the    burden   of

demonstrating its admissibility.              See Harrison v. Sears, Roebuck &

Co., 981 F.2d 25, 30 (1st Cir. 1992).               Accordingly, the proponent

must explain to the trial judge why the expert's testimony meets

the requirements of Rule 702, so that the court can make an

appropriate assessment of its admissibility.               See United States v.

Downing, 753 F.2d 1224, 1242 (3d Cir. 1991) (holding that "a

defendant who seeks the admission of expert testimony must make an

on-the-record        detailed    proffer      to   the    court,    including      an

explanation of precisely how the expert's testimony is relevant to

the [issues in dispute]").

              Tetioukhine's     sole     defense    was   that     he    lacked    the

requisite intent to be guilty of misappropriating MacEoghan's

identity. To advance this defense, he testified to his belief that

McCoon had legally adopted him and that he was unaware of the true

Fionghal MacEoghan's existence.                 Under these circumstances, he

genuinely believed that the purported adoption lawfully permitted

him to take on a name, birth date, and background different from

those related to his own birth, and that he was therefore telling

the truth as he knew it when he represented himself as MacEoghan to

the world.


                                         -11-
             Recognizing that this theory might seem implausible to a

jury, Tetioukhine argued to the court that Khrushchev's "cultural

context"     testimony   would   have   shown   that   his   beliefs   were

"subjectively reasonable."       We take this assertion to mean that a

reasonable     person    who   shared   his   nationality    and   cultural

background would have also shared his view of his adoption.2

Accepting, for the purposes of evaluating his evidentiary claim,

that Tetioukhine's subjectively reasonable beliefs would have been

probative of his lack of the requisite intent, we note that

defendant's initial written disclosures did little to elucidate the

link between Tetioukhine's defense and Khrushchev's subjects of

expertise.     The supplemental letter sent in August 2011 contained

more specifics regarding Khrushchev's proposed testimony.              Once

again, however, its broad statements regarding American propaganda

in the former Soviet Union and "the experience of a Russian Jewish

immigrant to Rhode Island" bore only a slender connection to the

key disputes in the case.

             Of course, the relevance of expert testimony regarding

cultural matters is context-dependent and must be assessed on a

case-by-case basis.       The one grain of relevance we perceive in


     2
       Tetioukhine does not fully explain how the "subjective
reasonableness" of his beliefs fits into his defense. Whatever
labels he affixes to his theory of the case, however, we take his
core contention to be that he believed he was acting lawfully when
he used MacEoghan's identifying information as his own. As the
parties do not dispute that such a belief would serve as a defense
to all charges, we accept the proposition for present purposes.

                                    -12-
Khrushchev's proposed testimony concerned Russian adoption law,

custom, and practice.           Testimony about this subject might have

buttressed Tetioukhine's purported belief that, once adopted by

McCoon, he could lawfully use MacEoghan's identifying information

as his own.

             Given the vagueness of defendant's pretrial disclosures,

Tetioukhine's oral proffer afforded him a critical opportunity to

focus on this aspect of Khrushchev's proposed testimony.                Instead,

the oral proffer was larded with the same general references to

cultural     differences      described   in     the    written   disclosures.

Counsel's     attempts   to     explain   the    significance     of    American

propaganda available to people in the Soviet Union, and the

supposed    perception     of   the   friendly    and   welcoming      nature   of

American society, often devolved into unhelpful abstractions that

failed to build the crucial bridge to the issue of Tetioukhine's

intent.

             The following exchange was emblematic of the proffer's

murkiness:

                    MS. MCELROY: Your Honor, [Khrushchev]
             can also testify about the expectations that
             he had as an individual, but also the
             differences --
                    THE COURT: That who had?
                    MS. MCELROY: That Professor Khrushchev
             had, the differences between the culture that
             he experienced in the Soviet Union and the
             culture that he experienced when he came here
             and his education in both of those cultures
             both before and since his emigration to the


                                      -13-
             United States and how those cultures work
             differently.
                    THE COURT: Specifically?
                    MS. MCELROY: Specifically that some of
             the propaganda . . . was that America was a
             society with little or no bureaucracy; that
             America was a free country where foreigners
             were welcome at all -- you know, always
             welcome; . . . that particularly Jews were
             welcome in the United States.

As the district court correctly noted, "Russian culture is a very

broad topic" with little evident probative value, and counsel's

statements regarding the different workings of the two cultures and

the Soviet perception that America "was a free country" did little

to   establish     the   relevance     and   helpfulness       of   Khrushchev's

testimony.    Thus, based on the information presented, the district

court was within its discretion to conclude that Khrushchev's

proposed testimony was largely irrelevant and unhelpful.                     Cf.

United States v. Sebaggala, 256 F.3d 59, 66 (1st Cir. 2001)

(concluding that trial judge did not abuse discretion in excluding

testimony regarding "cultural tribal traits and customs" due to its

"tenuous" connection to issues in case).

             Despite     defense   counsel's     unfocused      exposition    of

Khrushchev's proposed testimony, the district court did address the

relevance     of   expert    testimony       concerning    Russian      adoption

practices.     The court ultimately characterized that testimony as

irrelevant    because     Khrushchev    would    speak    to    child   adoption

practices, whereas Tetioukhine was adopted as an adult.                  To the

extent that Khrushchev had any relevant testimony to offer on the

                                     -14-
subject of adoption, however, we discern an independent basis for

excluding it.   See Samaan v. St. Joseph Hosp., 670 F.3d 21, 31 n.4

(1st Cir. 2012) (affirming exclusion of expert testimony on basis

other than district court's rationale); see also United States v.

Wintermute, 443 F.3d 993, 1000 (8th Cir. 2006) (stating that

appellate court may affirm district court's decision to admit

expert testimony "on any ground supported by the record, even if

that ground was not a basis for the district court's ruling").

Specifically,   there   was   little,    if   anything,   in   Khrushchev's

background that would qualify him to offer opinions about adoption

practices at all.   See Fed. R. Evid. 702(a) (requiring expert to

have "scientific, technical, or other specialized knowledge"). His

stated areas of competence and his publication record focus heavily

on world affairs and national security issues, rather than family

law and adoption customs in the former Soviet Union.           Indeed, his

avowed knowledge in the latter area was "purely anecdotal," United

States v. Giambro, 544 F.3d 26, 33 (1st Cir. 2008) (internal

quotation marks omitted), the simple result of having lived in the

former Soviet Union.    Tetioukhine himself was equally capable of

testifying to these matters, as he did.          There was no basis for

according Khrushchev the imprimatur of an "expert" in an area where

he lacked specialized knowledge.




                                  -15-
            For these reasons, we see no basis for overturning the

district court's exclusion of Khrushchev's testimony.3

B.   The Admission of Tetioukhine's 1996 Conviction

            A party may introduce evidence to impeach a witness's

specific testimony by contradiction.         See United States v. Norton,

26 F.3d 240, 244 (1st Cir. 1994).          Where this evidence is used to

"contradict material false testimony injected into the trial by

[the defendant] himself," "the general strictures" of Federal Rules

of Evidence 402 and 403 govern.        Id.; see also Fed. R. Evid. 402

(stating    that    relevant    evidence    is   admissible        unless   U.S.

Constitution, federal statute, or rules say otherwise); id. 403

(allowing exclusion of relevant testimony if "its probative value

is substantially outweighed" by danger of, inter alia, unfair

prejudice).    The defendant may open the door to such evidence even

if it is otherwise inadmissible.       See Landry, 631 F.3d at 605.

            This    principle   applies     to   the   admission      of    prior

convictions.    Federal Rule of Evidence 609 sets the limits on the

admissibility of a conviction to impeach a witness's overall

character     for   truthfulness,    particularly      if,    as    here,    the


      3
       Khrushchev was present during the proffer and defense
counsel offered to let the court voir dire him in order to clarify
any uncertainty regarding the specific subjects of his testimony.
Tetioukhine does not argue, however, that the court abused its
discretion in relying only on his oral proffer. Moreover, "[t]he
trial court enjoys broad latitude in executing its gate-keeping
function; there is no particular procedure it is required to
follow."   United States v. Vargas, 471 F.3d 255, 261 (1st Cir.
2006).

                                    -16-
conviction    was     obtained      or    the    defendant      was    released    from

incarceration over ten years ago.                 See Fed. R. Evid. 609(b)(1)

(allowing admission of conviction ten years or older only if "its

probative value . . . substantially outweighs its prejudicial

effect").       Nevertheless,            Rule    609    "does    not     address     the

admissibility of prior convictions when they are offered for

another    purpose,"       such    as     contradicting        specific    testimony.

Norton, 26 F.3d at 243.           Thus, "a defendant can . . . open the door

to evidence about prior convictions" under Rules 402 and 403,

Landry, 631 F.3d at 605, regardless of whether the conviction meets

Rule 609's requirements, see United States v. Gilmore, 553 F.3d

266, 272 (3d Cir. 2009) ("[P]rior felony convictions more than ten

years old may be used to impeach by contradiction even if they do

not satisfy Rule 609's balancing and notice conditions.").4

             Here,    we   address       two    separate   door       openings.      The

district    court     concluded      that       the    first    door    opened     after

Tetioukhine portrayed himself as a law-abiding person with a solid

work history.        The court permitted a limited line of questioning

regarding the facts of Tetioukhine's termination from the jewelry

company, but did not admit the conviction itself.                      The second door


     4
      The balancing tests of Rules 403 and 609 differ. Under Rule
609(b), the probative value of the prior conviction must
"substantially outweigh[] its prejudicial effect" to justify
admission.   Fed. R. Evid. 609(b)(1).     Rule 403, by contrast,
permits the court to exclude evidence if its "probative value is
substantially outweighed" by the danger of, inter alia, unfair
prejudice, confusing the issues, or misleading the jury. Id. 403.

                                          -17-
opened when the government inquired about the circumstances of his

departure, and Tetioukhine downplayed the nature of his conduct.

The court then deemed the conviction itself admissible as well.

            The main issue in dispute is whether the district court

correctly concluded that Tetioukhine opened that first door when it

stated that "[Tetioukhine] said that he wanted to follow the law."

Defendant       argues    that   this     ruling      was     based    on   a    flawed

recollection of the testimony. We disagree. Tetioukhine testified

that he obtained a position at the jewelry company, where he worked

for "roughly about four or five months."                    His counsel then asked

whether    he    "at    some   point    [got]    a   different    job,"     to    which

Tetioukhine replied "Yes."               He then spoke about obtaining a

position with an inventory supply company, which later closed,

requiring him to find work with a different inventory company.                       He

also testified regarding the paperwork he submitted to verify his

eligibility to work in the United States, which, among other

things, was necessary to withhold taxes from his paychecks.

            Tetioukhine is correct that he never stated expressly

that he left his position with the jewelry company for innocuous

reasons.        We also do not adopt the government's view that his

testimony       about    his   attempts    "to       follow    rules    relating     to

employment[ and] immigration" was sufficient to open the door to

his conviction, given that this evidence was merely consistent with

his overall defense that he had lawfully adopted MacEoghan's


                                         -18-
identity.    Nevertheless, Tetioukhine invited questioning about the

circumstances of his departure from the jewelry company when he

introduced specific testimony about his employment for the apparent

purpose of enhancing his self-portrayal as a law-abiding citizen.

His statements left the jury with the impression that he had an

unproblematic work history, and that he had quit his job with the

jewelry company simply to find another position.         The omission of

facts that did not fit into this narrative thus "created a false

impression    that   made   the   circumstances   of   [his]   termination

relevant."    Landry, 631 F.3d at 605.       The opening may have been

slight, but we cannot say that the court abused its discretion in

permitting a limited line of questioning regarding the reason he

left the jewelry company.         See United States v. Balthazard, 360

F.3d 309, 317 (1st Cir. 2004) ("By seeking to create an impression

in the minds of jurors that Balthazard had had only limited prior

contacts with law enforcement, Balthazard's counsel opened the door

to questioning about additional reports that linked Balthazard to

other criminal activity."); see also United States v. LeAmous, 754

F.2d 795, 798 (8th Cir. 1985) ("By painting a picture of himself .

. . as a protector of young girls who encouraged alternatives to

prostitution, the defendant invited cross-examination concerning

particular instances of his conduct to the contrary during the

relevant time frame.").




                                    -19-
          Tetioukhine    then   opened   the   second   door   largely

unprompted.   The government asked Tetioukhine whether the jewelry

company had fired him.   He acknowledged that it had, but attempted

to reduce the seriousness of his misdeeds:

                 Q:   You were fired for taking things
          from your employer, correct?
                 A: That's correct.
                 Q: Gold; correct?
                 A: Yes. It was a tiny piece of gold,
          yes.

When the truth of this last assertion was challenged, Tetioukhine

responded that he "wasn't arrested" for his misconduct, the matter

"never went to [] court," that he "just talk[ed] to policemen," and

"they promised [] to basically drop the case."          All of these

statements were patently false.    Indeed, most of these statements

were volunteered, rather than directly elicited by the prosecutor's

questions.    Tetioukhine's repeated "attempt[s] to minimize the

conduct for which he was convicted," United States v. Baylor, 97

F.3d 542, 545 (D.C. Cir. 1996), were more than sufficient to open

the door to further cross-examination on this subject.

          On appeal, Tetioukhine unpersuasively maintains that the

government's line of questioning should have ceased immediately

after he admitted that he had been terminated for "taking things

from [his] employer."    After that acknowledgment, the government

asked only a brief clarifying question that inquired whether

Tetioukhine had stolen gold.       Tetioukhine then began digging

himself into a hole by stating that he had stolen only "a tiny

                                -20-
piece of gold," leading to the succession of untruths that opened

the door fully to the admission of his larceny conviction.

                                III.

            There was no abuse of discretion in the district court's

evidentiary rulings.      Tetioukhine's convictions are therefore

affirmed.

            So ordered.




                                -21-